Case 1:18-cv-02887-CMA-NRN Document 2-1 Filed 11/08/18 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. ______________________


   SAVILLS STUDLEY, INC.

                  Plaintiff,

   v.

   ASHLEY ELKIN

                  Defendant.




         [PROPOSED] ORDER GRANTING PLAINTIFF SAVILLS STUDLEY INC.’S
                    MOTION FOR PRELIMINARY INJUNCTION




          On this day came to be heard Plaintiff’s Motion for Preliminary Injunction (the

   “Motion”). The Court, after considering the Motion, is of the opinion that the Motion should be

   GRANTED.

          The Court makes the following findings of fact and conclusions of law:

          1.      Plaintiff has established that it has a strong likelihood of success on the merits of

   its claims against Defendant. Plaintiff’s Verified Complaint demonstrates Defendant has

   breached and will continue to breach her Employment Agreement; has breached and will

   continue to breach her fiduciary duty; has stolen, misappropriated, and/or uploaded or exported

   without authorization, Plaintiff’s confidential, proprietary, and trade secret information; and will
Case 1:18-cv-02887-CMA-NRN Document 2-1 Filed 11/08/18 USDC Colorado Page 2 of 2




   continue to retain unauthorized possession of Plaintiff’s Company Information, Work Product,

   and property.

           2.      Plaintiff will suffer immediate and irreparable harm which cannot be adequately

   remedied at law if a preliminary injunction is not granted, and the balance of hardships weigh in

   favor of Plaintiff.

           3.      The public interest favors issuance of a preliminary injunction, which will

   preserve the status quo pending a trial on the merits.

           IT IS HEREBY ORDERED THAT:

           a.      Defendant must at all times maintain the confidentiality of all Company

   Information and Work Product, as defined in her Employment Agreement;

           b.      Defendant shall not use or disclose Plaintiff’s Company Information or Work

   Product, including but not limited to the documents and information she uploaded or exported

   from her Company-issued desktop computer, any Company network, and/or the Savills-Apto

   Client Database, and any information derived therefrom;

           c.      Defendant shall not use, disclose, possess, or benefit from, either directly or

   indirectly, any of Plaintiff’s confidential, proprietary, or trade secret information; and

           d.      Defendant must immediately return, within three (3) days of the date of this

   Order, to Plaintiff all of Plaintiff’s Company Information, Work Product, and property she stole,

   misappropriated, and/or uploaded or exported without authorization.

           DATED this _______ day of _________________________, 2018.



                                          ______________________________________
                                          UNITED STATES DISTRICT COURT JUDGE


                                                    -2-
